 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9
10   ALONZO McKINNEY,                        )   No. CV 18-7198 JAK (FFM)
                                             )
11                      Plaintiff,           )   ORDER ACCEPTING FINDINGS,
           v.                                )   CONCLUSIONS AND
12                                           )   RECOMMENDATIONS OF
                                             )   UNITED STATES MAGISTRATE JUDGE
13   COUNTY OF IMPERIAL, et al.,             )
                                             )
14                      Defendants.          )
                                             )
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
17   action, the attached Report and Recommendation of United States Magistrate Judge
18   (“Report”), and the objections thereto. Good cause appearing, the Court concurs with
19   and accepts the findings of fact, conclusions of law, and recommendations contained in
20   the Report after having made a de novo determination of the portions to which
21   objections were directed.
22         IT IS ORDERED that:
23         (1)   plaintiff’s damages claims against the CDCR, Calipatria State Prison,
24               Ironwood State Prison, and Kern Valley State Prison are dismissed with
25               prejudice;
26         (2)   plaintiff’s claims based on the failure to prosecute inmate G. Williams are
27               dismissed with prejudice;
28   ///
 1         (3)   plaintiff’s claims against M. Voong and J. Lewis are dismissed with
 2               prejudice;
 3         (4)   plaintiff’s claims based on California Penal Code § 1054 are dismissed with
 4               prejudice; and
 5         (5)   plaintiff is granted 30 days’ leave to file an amended pleading in accordance
 6               with the Report.
 7
     Dated: January 30, 2019
 8
                                                         JOHN A. KRONSTADT
 9
                                                        United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
